Mates, J.,
delivered the opinion of the court.
The opinion in the case of Wirt Adams, Revenue Agent, v. Samuel R. Bullock & Co., ante, 27, 47 South. 527, practically settled all the contentions in this case.
*606The Vicksburg Waterworks Compdny was one of the subsequent owners of the franchise originally granted to Samuel K. Bullock & Co., its successors, etc., and owned the waterworks in question for the years 1901, 1902, and 1903. The object of this suit is to assess for back taxes for the state and county for the years above named, the mains, pipes, hydrants, detached machinery, pumps, implements, etc., which the revenue agent claims escaped taxation for the years 1901, 1902, 1903, and also •to assess the waterworks company with solvent credits consisting of open accounts, money loaned, money on hand, etc., for the years 1901, 1902, 1903, 1904, and 1905, also claimed by the revenue agent not to have been assessed by the waterworks company for these years.
In this case, as in other cases, we shall not set out the pleadings, since the question to be decided is not to be determined by the applicability of any of the pleadings, but on its merits. There is an agreement in the record which shows that the parties agree that the value of the solvent credits belonging to the waterworks company were as follows, to wit: For 1901, nothing; for 1902, $5,000; for 1903, $5,000; for 1904, $25,000; for 1905, $30,000. It is further agreed that the only property which was listed for taxation against the Vicksburg Waterworks Company for the years in question appears on the personal rolls of the county and shows that the waterworks company was assessed as follows: That is to say, only on “capital invested in merchandise and manufacturing,” and this only for the years 1901, 1902, and 1903, there being no other assessment of any kind against this company for the years 1904 and 1905, it having conveyed the property to the City Waterworks Company some time in 1903. On the hearing a jury was waived and the questions submitted to the court for decision. The court adjudged that the property listed for taxation under the head of “capital invested in merchandise and manufacturing” included the mains, pipes, hydrants, etc., and ordered the assessment returned by the board of supervisors against this *607specific property to be stricken out, but the court further held that the description above set.out did not include the solvent credits, and that same were legally assessable at the agreed value for the years 1902, 1903, 1904, and 1905, excluding the year 1901 because it was agreed that for that year the solvent credits had no value. From this order of the court, the revenue agent appeals as to that part disallowing for taxation the mains, pipes, hydrants, etc., and the Vicksburg Waterworks Company prosecutes a cross appeal from that part of the judgment assessing for taxation the solvent credits.
'We' think this case should be affirmed on both appeal and cross appeal. As to the direct appeal, the listing of the property as “capital invested in merchandise and manufacturing” must include the pipes, hydrants, etc., as these things necessarily constitute the capital invested in this business. The description in the tax list is meaningless if it does not comprehend this class of property under the facts of this case. But, while this is true, by no sort of distorted definition of the meaning of “capital invested in merchandise and manufacturing” can it be made to comprehend solvent credits. A solvent credit is a thing quite distinct from property designated as “capital invested in merchandise or manufacturing.” When listed for taxation, a solvent credit cannot be said to be “capital invested in manufacturing.” It is a separate and distinct kind of property, and should be listed as such for taxation.
The judgment is affirmed on direct and cross appeal.

Affirmed.